     Case 5:19-cv-00091-VEB Document 23 Filed 06/01/20 Page 1 of 2 Page ID #:1412




 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
     MARISSA NICHOLE GAVLIK,                      Case No. 5:19-CV-00091 (VEB)
10
                           Plaintiff,
11
     vs.                                          JUDGMENT
12
     ANDREW M. SAUL, Commissioner of
13   Social Security,

14                         Defendant.

15
           For the reasons set forth in the accompanying Decision and Order, it is hereby
16
     DECREED THAT (1) Plaintiff’s request for an order remanding this case for further
17
     proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the
18
     Commissioner’s request for an order affirming the Commissioner’s final decision and
19

20                                            1

                      JUDGMENT – GAVLIK v SAUL 5:19-CV-00091-VEB
     Case 5:19-cv-00091-VEB Document 23 Filed 06/01/20 Page 2 of 2 Page ID #:1413




 1   dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this

 2   case is REMANDED for calculation of benefits; and (4) this case is CLOSED without

 3   prejudice to a timely application for attorneys’ fees and costs.

 4         DATED this 1st day of June 2020,

 5                                        /s/Victor E. Bianchini
                                          VICTOR E. BIANCHINI
 6                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                              2

                       JUDGMENT – GAVLIK v SAUL 5:19-CV-00091-VEB
